Judgment, Supreme Court, New York County (Kristin Booth Glen, J.) entered on or about September 22, 1987, which upheld the validity of a reconciliation agreement between the decedent husband, Sol Goldman, and the plaintiff wife, Lillian Goldman, and order of the same court, entered April 28, 1988, which denied a postmortem motion for "clarification and modification” of the judgment, unanimously affirmed, without costs.
Any advisory language contained in Justice Glen’s opinion with regard to the enforceability of the reconciliation agreement against the estate is not to be construed as a legal finding adopted by this court. Concur — Carro, J. P., Asch, Milonas and Wallach, JJ.